DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Applicants’ response of July 19, 2022, to the non-final action mailed January 20, 2022, has been entered. Claims 1, 6, 7, 9, 16, and 20 have been amended, claim 8 has been cancelled, and no claims have been newly added.  Claims 1-7 and 9-25 are pending.  
Claims 21-25 stand withdrawn. 
	Accordingly, claims 1-7 and 9-20 are under current examination.

Non-Compliant Amendments

	The amendment filed on July 19, 2022 amending claims 4-6 is non-compliant (MPEP § 714).  Claims 4-6 have the incorrect status identifiers.  Claims 4-6 have been indicated as withdrawn.  However, the non-final Office action of January 20, 2022 has not withdrawn claims 4-6.  Moreover claims 4-6 were examined and rejected.  The proper claim identifiers should have been original, previously presented, or currently amended.  Appropriate correction is required.

Partially Withdrawn Claim Rejections - 35 USC § 112
	Claims 1-7 and 9-20 were rejected in the previous Office action mailed January 20, 2022, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant has amended the claim 1, 6 7, 9, and 16 to remove “otherwise poorly soluble” and has cancelled claim 8 rendering the rejection moot.  Accordingly, the rejection is hereby withdrawn.

	Claim 20 was rejected in the previous Office action mailed January 20, 2022, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant has amended the claim 20 to recite “a volume of 5-10 ml, rendering the rejection moot.  Accordingly, the rejection is hereby withdrawn.
Response and Maintained Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
	(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-7 and 9-20 remain rejected in modified form under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
	
	Claim 1, recites “An aqueous composition comprising at least 75 mg/mL of a solubilized drug…. and a combination of 3 or more acids”.  This is vague an indefinite as it cannot be determined if the at least 75 mg/ml of the solublized drug in an aqueous environment is measured before or after the combination of acids are added.  The specification as filed is also unclear as to this point as it recites “the mixture was treated with additional sulfuric acid until a clear solution was obtained” in paras [0121] and [0122] however, the amount of the additional sulfuric acid was not disclosed.  Furthermore, the preparation of the compositions in Example 1 and Example started with the drug in a solid form and not a solubilized form.  Therefore, the final concentration cannot be determined.  Accordingly, in the interest of compact prosecution, the at least 75 mg/ml shall be interpreted as an intermediate wherein to the aqueous solution comprising at least 75 mg/ml of a solubilized drug to which the combinations of acids will be added.  

	Claims 2-7 and 9-20 are included in this rejection as they depend directly or indirectly from rejected base claim 1.
Response:
	To the extent that Applicants’ arguments are pertinent to the standing rejection they are addressed as follows: 
	Applicants traverse the 112 rejection, arguing that the claim specifies that the composition is an “aqueous composition” of the specific drug at a concentration of at least 75 mg/ml and 3 or more acids.  It is clear that the concentration refers to the concentration of the drug in the aqueous composition irrespective of the amount of acid.  
	Applicants’ argument has been fully considered, but not found persuasive.   The claim is directed to an aqueous composition, the “75 mg/ml of a solubilized drug” is in the composition with an undisclosed amount of acid.  Accordingly, one cannot determine the dosage of the drug in the composition.  As the claim is directed towards the final composition the concentration of the starting or intermediate amount of the drug does not limit the concentration in the final composition as the amount of acid is not claimed.

	Thus, the rejection is maintained for reason of record and foregoing discussion.

Response & Maintained Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claim(s) 1, 5-7, 9, 12, and 14-20 remain rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US Patent No.: 6,045,824; Date of Patent Apr. 4, 2000) for reasons of recored.

	The claims are directed to an aqueous composition comprising at least 75 mg/mL of a solubilized drug selected from the group consisting of bupivacaine, ropivacaine, mepivacaine, levobupivacaine, procaine, chloroprocaine, etidocaine, prilocaine, and tetracaine and a combination of 3 or more acids”.
	Regarding claims 1, 7, 8, and 9, Kim discloses an aqueous phase comprising an anesthetic and a combination of 3 acids wherein the anesthetic was bupivacaine (column 7 lines 6-10 and Table 1).  With respect to the instant claim language of at least 75 mg/ml of the poorly solubilized drug this was determined to be an intermediate as the claim recites that the composition further comprises a combination of 3 or more acids and therefore, the claim does not disclose or limit the final concentration of the drug as no specific amount of acid was required.  The claim is directed towards the composition and not the intermediate.  Accordingly, Kim anticipates the final composition as claimed.

Regarding claim 6, Kim discloses wherein the drug is in free base form (column 7 lines 1-5 and column 3 line 17-20)
Regarding claim 12, Kim discloses wherein the pH of the composition is 5 (column 7 lines 39-50).

Regarding claim 14, Kim discloses wherein the bupivacaine precipitate was solubilized with an equal molar amount of acid (column 7 lines 1-5 and 69-40)

Regarding claim 15, Kim discloses wherein the acid combination includes a weak acid and a strong acid (column 7 lines 5-10). 

Regarding claim 16, as Kim discloses the instantly claimed drug of bupivacaine and the instantly claimed weak acid of phosphoric acid (column 7 lines 5-10), it would be expected that the pKa value of the acid being at least 2 less than the drug.

Regarding claim 17, as Kim discloses the instantly claimed drug of bupivacaine and the instantly claimed strong acid of hydrochloric acid and weak acid of phosphoric acid (column 7 lines 5-10), it would be expected that the pKa value of strong acid being at least 2 less than the weak acid.


Regarding claim 18, Kim discloses wherein the strong acid is hydrochloric acid (column 7 lines 5-10).

Regarding claim 19, Kim discloses wherein the composition making up MLV was isolated, accordingly they are preservative free, excipient free, or a combination thereof (column 7 lines 30-35). 

Regarding claim 20, Kim discloses a final volume of 1ml (column 10 lines 1-5).


	
Response to arguments:
	To the extent that Applicants’ arguments are pertinent to the standing rejection they are addressed as follows: 

	Applicants traverse the 102 type rejection arguing that the claim specifies that the composition is an “aqueous composition” of the specific drug at a concentration of at least 75 mg/ml and 3 or more acids.  It is clear that the concentration refers to the concentration of the drug in the aqueous composition irrespective of the amount of acid.  Kim does not teach or suggest the instantly claimed concentration.  The results in Fig. 1 and 2 demonstrates tht the same drug with different concentrations of 5mg/mL and 100 mg/mL have comparable efficacy, but the dramatically higher concentration of the presently claimed formulation allows for a huge reduction in volume needed to be administered to a patient.

	Applicants’ argument have been fully considered, but not found persuasive.   The claim is directed to an aqueous composition, the “75 mg/ml of a solubilized drug” is in the composition with an undisclosed amount of acid.  Accordingly, one cannot determine the dosage of the drug in the composition.  As the claim is directed towards the final composition the concentration of the starting or intermediate material drug does not limit the concentration in the final composition as the amount of acid is not claimed.  Accordingly, Kim anticipates the final composition as claimed.  Applicant’s alleged unexpected results would not overcome an anticipation type rejection.

	Thus, the rejection is maintained for reason of record and foregoing discussion.


Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 1-7, 9, 12, and 14-20 remain rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Patent No.: 6,045,824; Date of Patent Apr. 4, 2000) for reasons of record.

	Regarding claims 1-3, 7, and 9, Kim discloses an aqueous phase comprising an anesthetic and a combination of 3 acids wherein the anesthetic was bupivacaine (column 7 lines 6-10 and Table 1) and wherein the acids comprise .sulfuric acid, phosphoric acid, and hydrochloric acid (claim 21 and claim 2). With respect to the instant claim language of at least 75 mg/ml of the poorly solubilized drug this was determined to be an intermediate as the claim recites that the composition further comprises a combination of 3 or more acids, and therefore, the claim does not disclose or limit the final concentration of the drug as no specific amount of acid was required.  The claim is directed towards the composition and not the intermediate.  Accordingly, Kim anticipates the final composition as claimed.

Regarding claims 4-5, Kim discloses the addition of a fourth acid (Table 1).

Regarding claim 6, Kim discloses wherein the drug is in free base form (column 7 lines 1-5 and column 3 line 17-20)

Regarding claim 12, Kim discloses wherein the pH of the composition is 5 (column 7 lines 39-50).

Regarding claim 14, Kim discloses wherein the bupivacaine precipitate was solubilized with an equal molar amount of acid (column 7 lines 1-5 and 69-40)

Regarding claim 15, Kim discloses wherein the acid combination includes a weak acid and a strong acid (column 7 lines 5-10). 

Regarding claim 16, as Kim discloses the instantly claimed drug of bupivacaine and the instantly claimed weak acid of phosphoric acid (column 7 lines 5-10), it would be expected that the pKa value of the acid being at least 2 less than the drug.

Regarding claim 17, as Kim discloses the instantly claimed drug of bupivacaine and the instantly claimed strong acid of hydrochloric acid and weak acid of phosphoric acid (column 7 lines 5-10), it would be expected that the pKa value of strong acid being at least 2 less than the weak acid.
Regarding claim 18, Kim discloses wherein the strong acid is hydrochloric acid (column 7 lines 5-10).

Regarding claim 19, Kim discloses wherein the composition making up MLV was isolated, accordingly they are preservative free, excipient free, or a combination thereof (column 7 lines 30-35). 

Regarding claim 20, Kim discloses a final volume of 1ml (column 10 lines 1-5).

	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine an anesthetic and a combination of 3 acids wherein the anesthetic was bupivacaine (column 7 lines 6-10 and Table 1) and wherein the acids comprise .sulfuric acid, phosphoric acid, and hydrochloric acid (claim 21 and claim 2) in an aqueous phase as disclosed by Kim, as instantly claimed, with a reasonable expectation of success at the time of filing as a matter of design choice.  Said design choice amounting to combining prior art elements according to known methods to yield predictable results.  One of ordinary skill in the art would be motivated to do so and have a reasonable expectation of success because Kim had already disclosed an anesthetic and a combination of 3 acids wherein the anesthetic was bupivacaine (column 7 lines 6-10 and Table 1) and wherein the acids comprise .sulfuric acid, phosphoric acid, and hydrochloric acid (claim 21 and claim 2) in an aqueous phase as part of a sustained release pharmaceutical composition.  It would have only required routine experimentation to modify the composition of Kim for a  pharmaceutical composition comprising an aqueous solution of an anesthetic and a combination of 3 acids wherein the anesthetic is bupivacaine (column 7 lines 6-10 and Table 1) and wherein the acids comprise sulfuric acid, phosphoric acid, and hydrochloric acid (claim 21 and claim 2) as required by the claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art the time of filing.
	
Response to arguments:
	To the extent that Applicants’ arguments are pertinent to the standing rejection they are addressed as follows: 
	
	Applicants traverse the 103 type rejection arguing that the claim specifies that the composition is an “aqueous composition” of the specific drug at a concentration of at least 75 mg/ml and 3 or more acids.  It is clear that the concentration refers to the concentration of the drug in the aqueous composition irrespective of the amount of acid.  Kim does not teach or suggest the instantly claimed concentration.  The results in Fig. 1 and 2 demonstrates tht the same drug with different concentrations of 5mg/mL and 100 mg/mL have comparable efficacy, but the dramatically higher concentration of the presently claimed formulation allows for a huge reduction in volume needed to be administered to a patient.

	Applicants’ argument has been fully considered, but not found persuasive.   The claim is directed to an aqueous composition, the “75 mg/ml of a solubilized drug” is in the composition with an undisclosed amount of acid.  Accordingly, one cannot determine the dosage of the drug in the composition.  As the claim is directed towards the final composition the concentration of the starting or intermediate  amount of the drug does not limit the concentration in the final composition as the amount of acid is not claimed.  Accordingly, Kim obviates the final composition as claimed.  Applicant’s alleged unexpected results have been fully considered, but not found persuasive.  In paragraph [0125] of the published patent specification the Example recites the novel 100mn.ml bupivacaine formulation was tested against the 5 mg/mL commercially available formulation.  There is no mention of acid in the formulations.  Moreover, with respect to the injection of the pigs the specification discloses that  a smaller volume of a higher concentration of bupivacacine was administered and a larger volume of a lower concentration of a drug was administered.  The Examiner is unclear how that is unexpected as the final compositions of the commercially available dosage and the 100 mg.ml bupivacaine had different concentrations.

	Thus, the rejection is maintained for reason of record and foregoing discussion.

Conclusion
No claims are allowed.
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617